UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1038



STATE OF NORTH CAROLINA ex rel. ROY COOPER,
Attorney General,

                                              Plaintiffs - Appellees,

             versus


TIARI EL & ASSOCIATES INDIGENOUS LAW FIRM;
ANNIE LAURENCE BARBER, a/k/a Annie Barber
Williams, a/k/a Anewa Shapheem Tiari-El; ROSA
L. BARBER, a/k/a Rasheeda Shapheem-El; RALPH
HAMMOND, a/k/a Nasir Hassan Bey; HAMMOND’S &
ASSOCIATES, INC.,

                                             Defendants - Appellants,

LORD NOBLE, DREW SHARREFF, EL,

                                                            Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-03-789-F-5)


Submitted:    May 27, 2004                     Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lord Noble, Drew Sharreff, El, Appellant Pro Se. Harriet Farthing
Worley, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Lord   Noble,    Drew   Sharreff,   El   appeals   the   district

court’s order dismissing his request to remove a civil case from an

unspecified North Carolina Superior Court to the district court for

failure to comply with the requirements of 28 U.S.C. § 1446 (2000).

We   have   reviewed   the    record   and   find    no   reversible   error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

on the reasoning of the district court.              See North Carolina v.

Tiari El & Assocs. Indigenous Law Firm, No. CA-03-789-F-5 (E.D.N.C.

Dec. 5, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -